Citation Nr: 1136502	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972, including a verified period of service in Vietnam from November 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.   

The Veteran testified before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is of record.  The Veteran submitted evidence at his hearing with waiver of RO review. 

The Board additionally notes that although a February 2010 statement of the case additionally listed service connection claims for bilateral hearing loss, tinnitus, acid reflux, painful joints, a right hip disorder, erectile dysfunction, and unexplained rashes and growths, a substantive appeal was not filed with respect to these issues.  See 38 C.F.R. § 20.202 (2010).  The Veteran VA Form 9 specifically indicated his intent to only appeal the claim of service connection for PTSD and this was confirmed when he testified before the Board in July 2011.


FINDINGS OF FACT

1.  The Veteran indicated that he was exposed to the actual death or threatened death of himself and others from hostile military activity, including air strikes, rocket and motor attacks, and a botched explosion; and, while not specifically verified, the claimed in-service stressors are consistent with the places, types, and circumstances of his Vietnam service.  

2.  Having diagnosed the Veteran as having PTSD, a VA staff psychologist has determined that the claimed in-service stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim of service connection for PTSD is based on numerous stressors, which include (1) experiencing air strikes, rocket, and motor attacks while in Vietnam (2) having a botched explosive device thrown in the hooch he was staying in (3) helping load dead bodies into body bags (4) seeing civilian casualties (5) being shot at (6) almost being swept overboard during a huge storm and (7) small arms fire.  See July 2011 VA Medical Statement, July 2011 BVA Hearing Testimony, September 2010 Stressor Statement, August 2010 Opinion, August 2010 Statement, March 2010 Substantive Appeal, December 2008 VA treatment record, and February 2009 Statement in Support of Claim.

The Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

This recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2010).   

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Thus, with respect to the Veteran's allegations, this regulatory change is only applicable to his allegations of experiencing a generalized fear for his life when he experienced air strikes, rocket, and motor attacks while in Vietnam, having a botched explosive device thrown in the hooch he was staying in, being shot at, and experiencing small arms fire, because such relates to "fear of hostile military or terrorist activity." 

The RO determined in an April 2009 Formal Finding that there was insufficient evidence to corroborate the Veteran's stressful events and therefore corroboration by the U.S. Army and Joint Services Records Research Center (JSRRC) and/or the Marine Corps or National Archives and Records Administration (NARA) was not necessary.  Nevertheless, as noted above, under the revised regulations corroboration of alleged stressors is not necessary if the claimed in-service stressors are related to the Veteran's fear of hostile military or terrorist activity, and a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.

Available personnel records reflect that he served in Vietnam on or after August 1964, and between November 1970 and April 1971.  See DD 214.  The Veteran testified at his July 2011 BVA hearing that he had been sent to Vietnam on two occasions on a temporary basis prior to being permanently sent there.  See BVA Hearing T. at 5.  Unfortunately, a March 2009 request for the Veteran's complete personnel records reflected that it appeared his personnel records were incomplete and that all available records were being furnished to the RO.  

While it is unclear whether or not the Veteran was sent to Vietnam for temporary duty, prior to his service between November 1970 and April 1971, this information is not determinative in this case.  The records clearly demonstrate that he had service in Vietnam.  Moreover, the Veteran testified that he was an encryption specialist and encrypted messages for reconnaissance units on their information gathering reconnaissance patrols.  See BVA Hearing T. at 3.  He testified that while in Vietnam he would be taken from outpost to outpost to set up equipment.  See BVA Hearing T. at 5.  The Veteran's DD 214 confirms that his specialty was that of a radio intelligence officer. 

The Board notes that the Veteran has consistently alleged fearing for his life when he experienced air strikes, rocket, and motor attacks while in Vietnam, and having a botched explosive device thrown into the hooch he was staying in.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The testimony regarding the Veteran's in-service stressors has been factually consistent, whether being reported to VA claims adjudicators or VA medical providers.  Given the totality of the evidence, the Board finds that the evidence favors a finding that the Veteran's claimed stressors occurred.  Moreover, they are consistent with the places, types, and circumstances of his Vietnam service.  

The Board initially notes that there are numerous VA outpatient treatment records confirming a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

Although the available service treatment records do not note any complaints or treatment for psychiatric issues, an August 2010 VA staff psychologist considered the Veteran's report of specific incidents, which occurred while he was in Vietnam, which had bothered him over the years including exposure to air strikes, rocket and mortar attacks and when a satchel rolled into the hooch where he was but did not explode.  The Veteran reported that the hooch next to him was also hit and blew up.  Based on her observations of the Veteran during his participation in an intensive treatment program for combat PTSD, it was her opinion that the Veteran was correctly diagnosed with PTSD and that this was the result of the trauma he had experienced in Vietnam.  There are no contradictory opinions of record.

The Board has also considered a December 2008 hospital discharge report which shows that the Veteran underwent a detailed PTSD program.  On admission and on discharge he was diagnosed as having PTSD.  This diagnosis appears to have been made at least in part to the various traumatic events the Veteran reported being exposed to, including incoming fire, mortar attacks, rocket attacks, and a botched explosion.  

As noted above, in order to apply the recent regulatory change eliminating the requirement for corroboration of a claimed in-service stressor, it is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  This was accomplished by VA staff psychologists and psychiatrists in 2008 and 2110. 

Pursuant to this decision, the Board has made a credibility determination that the Veteran's in-service stressors occurred, as they are consistent with the places, types, and circumstances of his service.  Additionally, as his stressors relate to his fear of hostile military or terrorist activity, and a VA staff psychologist has confirmed that the Veteran suffers from PTSD because of the military-related experiences he reported, the Board finds that service connection for PTSD is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


